Order issued February 22, 2018




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-17-00206-CV

                      ALLISON E. MARTIN, Appellant

                                        V.

                  THE TRAVIS LAW FIRM, P.C., Appellee

                      On Appeal from 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-04271


                        MEMORANDUM ORDER

      Both parties waived any objection to mediation in this case. On February 6,

2018, this Court ordered all parties, or their representative with full settlement

authority, to attend the mediation. Under this order, either a party or a qualified

representative may attend. But one of the two must attend, in person. Thus, if a

party cannot attend the mediation in person, the party may send a representative
with full settlement authority. The parties may also consult with the agreed-upon

mediator regarding remote access capabilities, and we have no objection—if the

mediator permits—to a party also participating remotely.

        We grant in part and deny in part Appellant’s Opposed Motion for Order

Compelling In-Person Attendance at Mediation.

        It is so ORDERED.


Justice’s signature: /s/ Jennifer Caughey
                     Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Caughey
Date:              February 22, 2018